                                          Case 5:16-cr-00519-LHK Document 358 Filed 07/29/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     UNITED STATES OF AMERICA,                           Case No. 16-CR-00519-LHK-1
Northern District of California
 United States District Court




                                  13                    Plaintiff,                           ORDER DENYING DEFENDANT’S
                                                                                             MOTIONS IN LIMINE, NOS. 12 AND
                                  14             v.                                          13
                                  15     JOHNNY RAY WOLFENBARGER,                            Re: Dkt. Nos. 347, 348
                                  16                    Defendant.

                                  17
                                              Before the Court are Defendant Johnny Ray Wolfenbarger’s 12th and 13th motions in
                                  18
                                       limine. ECF Nos. 347 (“Defendant’s MIL #12”), 348 (“Defendant’s MIL #13”). After reviewing
                                  19
                                       the parties’ briefing, the case law, and the record in this case, and balancing the considerations set
                                  20
                                       forth in Federal Rule of Evidence 403, the Court rules as follows:
                                  21

                                  22
                                       Defendant’s MIL #12: Defendant seeks to exclude two sets of evidence related to the
                                  23
                                       government’s “Philippines webcam investigation” (known as Operation Swift Traveler). ECF No.
                                  24
                                       347 at 2. First, Defendant asks that five of the government’s fact witnesses “should be limited to
                                  25
                                       offering testimony regarding specific facts that pertain to the investigation of Mr. Wolfenbarger
                                  26
                                       himself, and should not be permitted to testify more broadly regarding the larger investigation
                                  27

                                  28                                                     1
                                       Case No. 16-CR-00519-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTIONS IN LIMINE, NOS. 12 AND 13
                                          Case 5:16-cr-00519-LHK Document 358 Filed 07/29/21 Page 2 of 4




                                   1   [i.e., Operation Swift Traveler].” Id. Second, Defendant seeks to exclude five broad types of

                                   2   potential evidence, such as “the number of targets, the location of targets, the relationships

                                   3   between other targets, and the specific actions taken against other targets of the Philippines

                                   4   webcam investigation.” Id. at 3. The government opposes. ECF No. 353.

                                   5   Ruling: DENIED WITHOUT PREJUDICE. Specifically, the Court rules as follows.

                                   6          The Court denies Defendant’s instant MIL #12 for two reasons. First, the instant MIL

                                   7   relitigates the Court’s February 3, 2020 Order re: Motions in Limine, ECF No. 259. In that Order,

                                   8   the Court denied without prejudice Defendant’s MIL #10 (ECF No. 235) in relevant part. Id. at 7.

                                   9   Defendant’s MIL #10, much like the instant MIL, moved to exclude “irrelevant and inflammatory

                                  10   testimony regarding the specific conduct of other individuals who were of interest to law

                                  11   enforcement during Operation Swift Travel[]er.” ECF No. 235 at 1. No intervening circumstances

                                  12   support relitigating the Court’s ruling. In fact, in the time since the Court denied MIL #10 in
Northern District of California
 United States District Court




                                  13   relevant part, the government’s summaries of witness testimony have not substantially changed.

                                  14   Compare ECF No. 241 (Jan. 29, 2020 witness list), with ECF No. 343 (July 21, 2021 witness list).

                                  15          Second, the instant MIL is premature. It seeks to exclude broad swaths of evidence at a

                                  16   high level of generality, such as evidence of “the number of targets, the location of targets, the

                                  17   relationships between other targets, and the specific actions taken against other targets of the

                                  18   Philippines webcam investigation.” ECF No. 347 at 2. Yet “to exclude evidence on a motion in

                                  19   limine the evidence must be inadmissible on all potential grounds. Unless evidence meets this high

                                  20   standard, evidentiary rulings should be deferred until trial so that questions of foundation,

                                  21   relevancy, and potential prejudice may be resolved in proper context.” Mendoza v. Intuitive

                                  22   Surgical, Inc., No. 18-CV-06414-LHK, 2021 WL 1893083, at *1 (N.D. Cal. May 11, 2021)

                                  23   (quoting Yowan Yang v. ActioNet, Inc., 2016 WL 8929250, at *2 (C.D. Cal. Feb. 19, 2016)). In

                                  24   short, the instant MIL’s evidentiary disputes “should be deferred until trial.” Id. Accordingly, the

                                  25   Court denies without prejudice Defendant’s MIL #12.

                                  26
                                  27   Defendant’s MIL #13: Defendant moves to limit the images and videos of alleged child

                                  28                                                     2
                                       Case No. 16-CR-00519-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTIONS IN LIMINE, NOS. 12 AND 13
                                          Case 5:16-cr-00519-LHK Document 358 Filed 07/29/21 Page 3 of 4




                                   1   pornography displayed to the jury. ECF No. 348. Specifically, Defendant seeks two rulings. First,

                                   2   Defendant asks that the Court “preclude the government from introducing the [four] full video

                                   3   files, beyond the excerpts identified in the government’s exhibit list.” Id. at 2. Second, Defendant

                                   4   asks that “the government should be required to prove the defendant’s knowledge of the contents

                                   5   of the image or video before it is shown to the jury.” Id. The government opposes. ECF No. 354.

                                   6   Ruling: DENIED WITH PREJUDICE. Specifically, the Court rules as follows.

                                   7           The Court denies Defendant’s instant MIL #13 because it also relitigates the Court’s

                                   8   February 3, 2020 Order re: Motions in Limine (“2020 Order”). Specifically, in the 2020 Order, the

                                   9   Court granted the government’s MIL #3 (ECF No. 233 at 9) to “Admi[t] [] Selected Child

                                  10   Pornography Images and Videos and Publi[sh] to the Jury.” ECF No. 259 at 3. The Court thus

                                  11   allowed the government to “offer into evidence and publish to the jury a limited selection of child

                                  12   pornography images and videos received and distributed by Wolfenbarger.” ECF No. 233 at 9. No
Northern District of California
 United States District Court




                                  13   intervening circumstances support relitigating the Court’s ruling. In fact, in the time since the

                                  14   Court granted the government’s request, the government has not added any new child

                                  15   pornography exhibits. Compare ECF No. 244 (Jan. 29, 2020 exhibit list), with ECF No. 344 (July

                                  16   21, 2021 exhibit list).

                                  17           The Court’s 2020 Order overruled the same objections that Defendant makes in the instant

                                  18   MIL #13. In the instant MIL #13, Defendant argues—as he did in his January 29, 2020 opposition

                                  19   to the government’s MIL #3—that before the government may show child pornography evidence

                                  20   to the jury, “the government must first prove that Mr. Wolfenbarger had knowledge of the specific

                                  21   content of the images and videos.” ECF No. 348 at 3 (MIL #13); accord ECF No. 245 at 8

                                  22   (Defendant’s Jan. 29, 2020 opposition) (arguing the government must “lay a foundation that Mr.

                                  23   Wolfenbarger actually opened and viewed [each] image or video”). Defendant was incorrect then

                                  24   and incorrect now. As the government notes, “[t]he government is not required to prove its case as

                                  25   a prerequisite to admitting the evidence needed to prove its case.” ECF No. 354 at 3. Child

                                  26   pornography in Defendant’s possession is highly probative of Defendant’s scienter: the very thing

                                  27   that Defendant argues “the government must first prove.” ECF No. 348 at 3. Courts thus admit

                                  28                                                     3
                                       Case No. 16-CR-00519-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTIONS IN LIMINE, NOS. 12 AND 13
                                          Case 5:16-cr-00519-LHK Document 358 Filed 07/29/21 Page 4 of 4




                                   1   child pornography as evidence of scienter. See, e.g., United States v. Becker, 666 F. App’x 825,

                                   2   826 (11th Cir. 2016) (per curiam) (affirming evidentiary ruling and collecting cases); see also,

                                   3   e.g., United States v. Hay, 231 F.3d 630, 639 (9th Cir. 2000) (affirming admission of evidence that

                                   4   had been stored on defendant’s computer and website). Accordingly, the Court denies with

                                   5   prejudice Defendant’s MIL #13.

                                   6   IT IS SO ORDERED.

                                   7

                                   8   Dated: July 29, 2021

                                   9                                                   ______________________________________
                                                                                       LUCY H. KOH
                                  10                                                   United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                    4
                                       Case No. 16-CR-00519-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTIONS IN LIMINE, NOS. 12 AND 13
